 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Norma O. McCauley,                                    No. CV-18-04116-PHX-DWL
10                  Plaintiff,                             ORDER
11   v.
12   Fry's Food & Drug Stores, Inc., d/b/a Fry's
     Marketplace, et al.,
13
                    Defendants.
14
15          Pending before the Court is Defendant Fry’s Food & Drug Stores (“Fry’s”) motion
16   to dismiss pro se Plaintiff Norma McCauley’s second amended complaint (“SAC”), as well
17   as McCauley’s motion for leave to file a third amended complaint (“TAC”). For the
18   following reasons, the motion to dismiss will be granted, the motion for leave to amend
19   will be denied, and this action will be terminated.
20                                       BACKGROUND
21   A.     Procedural Background
22          On November 11, 2018, McCauley initiated this action by filing a complaint (Doc.
23   1) and a motion for leave to proceed in forma pauperis (“IFP”) (Doc. 2).
24          On January 10, 2019, after screening the complaint pursuant to 28 U.S.C. § 1915,
25   the Court issued an order granting the IFP request but dismissing the complaint, with leave
26   to amend, because it was illegible and failed to adequately plead the existence of subject
27   matter jurisdiction. (Doc. 7.)
28          On January 18, 2019, McCauley filed a first amended complaint. (Doc. 8.)
 1          On January 23, 2019, McCauley filed the SAC. (Doc. 9.)
 2          On January 24, 2019, the Court issued an order stating that, although McCauley’s
 3   filing of the SAC was procedurally improper, she would be given retroactive authorization
 4   to file it. (Doc. 10.) This order further instructed McCauley “to follow the Federal and
 5   Local Rules in the future, including seeking leave from the Court (or written consent from
 6   all Defendants) before filing any additional amended complaints.” (Id. at 2.)
 7          On May 22, 2019, Fry’s filed a motion to dismiss the SAC. (Doc. 26.)1
 8          On September 5, 2019, McCauley—who had requested and received several
 9   extensions of time (Docs. 27-30)—filed a response to the motion to dismiss. (Doc. 31.)
10          On September 27, 2019, Fry’s filed a reply in support of its motion. (Doc. 34.)
11          Four days later—on October 1, 2019—McCauley filed a motion for leave to file a
12   TAC. (Doc. 35.) Fry’s then filed a response and McCauley filed a reply (Docs. 36, 37).
13   B.     Underlying Facts
14          The facts alleged in the SAC (Doc. 9) and in McCauley’s charge of discrimination
15   to the Equal Employment Opportunity Commission (“EEOC”) (Doc. 19-1)2 are not a
16   model of clarity. Below, the Court has attempted to summarize those facts, which are
17   assumed to be true for purposes of the motion to dismiss.
18          In 2005, McCauley began working at Fry’s as a clerk in the Home Department.
19   (Doc. 19-1 at 2.) McCauley is “female,” “African American,” and was born in 1959. (Doc.
20   9 at 4-5.)
21          In or around 2012, McCauley’s immediate supervisor, “Art,” who is “Caucasian,
22
     1
            Fry’s initially filed a motion to dismiss on April 23, 2019 (Doc. 19), but the Court
23   ordered Fry’s to re-file it using a larger font size so that McCauley, who has vision
     problems, could read it. (Doc. 25).
24   2
            The SAC explicitly refers to the EEOC charge and cross-references it as providing
25   the factual foundation for McCauley’s claims. (Doc. 9 at 4 [“It is my best recollection that
     the alleged discriminatory acts occurred . . . [a]s alleged in EEOC Charge 540-2016-
26   022389”].) Thus, although McCauley did not provide the actual EEOC charge as an exhibit
     to the SAC—it was provided as an exhibit to the motion to dismiss filed by Fry’s (Doc.
27   19-1)—the Court may consider it when ruling on the motion to dismiss. United States v.
     Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“A court may . . . consider . . . documents
28   incorporated by reference in the complaint . . . without converting the motion to dismiss
     into a motion for summary judgment.”).


                                                -2-
 1   male,” became aware that McCauley was over 50 years old. (Doc. 9 at 5; Doc. 19-1 at 2.)
 2   Afterward, Art mistreated McCauley in a variety of ways:
 3          ▪ First, Art refused to train McCauley on the store’s new computer system, even
 4   though she was qualified to work on this system and another supervisor instructed Art to
 5   provide training to her. (Doc. 9 at 5.) Art also refused to train another one of McCauley’s
 6   co-workers who was over 50 years old. (Id.) The only co-workers who received computer
 7   training from Art were under 50 years old. (Id.)
 8          ▪ Second, Art asked McCauley to transfer to the Deli Department. (Doc. 19-1 at
 9   2.) When McCauley refused the transfer request (and other subsequent requests) because
10   a transfer would result in a loss of seniority benefits, Art reduced McCauley’s hours “from
11   40 hours to 20 hours.” (Doc. 9 at 5; Doc. 19-1 at 2.) The resulting loss of income caused
12   McCauley to “lose [her] apartment unit and medical insurance.” (Doc. 9 at 5.)
13          ▪ Third, Art also changed McCauley’s work schedule “11 times” following her
14   refusal to accept the transfer, such that she “had to arrive at work and wait six (6) hours
15   prior to [her] start time, even though [she] was only scheduled to work four (4) hours.”
16   (Doc. 9 at 5; Doc. 19-1 at 2.) “[O]ther male younger Caucasian clerks, with significantly
17   less seniority . . . were given preferential treatment in that they were allowed to choose
18   their work schedule, given more hours and overtime.” (Doc. 19-1 at 2.) The change in
19   McCauley’s work schedule made it impossible for her to take public transportation, which
20   required her to walk, which in turn “aggravated [her] medical condition.” (Id.) The change
21   in work schedule also forced McCauley to do her job without proper sleep. (Doc. 9 at 5.)
22          ▪ Fourth, one of Art’s friends falsely accused McCauley of fighting. (Doc. 9 at 5.)
23   When the union investigated this claim, “no fighting [was] found.” (Id.)
24          ▪ Fifth, when McCauley asked Art to provide her with training on “company
25   procedures,” because such training “would have enhanced [her] career with Fry’s,” Art
26   refused her request and instead “gave a younger, lighter-skinned bi-racial (Black/Hispanic)
27   male clerk, the same opportunities and benefits that [McCauley] was denied.” (Doc. 19-1
28


                                                -3-
 1   at 3.)3
 2             Beginning in 2013, and “on a continuous basis” afterward, McCauley filed charges
 3   of discrimination against Fry’s with the Arizona Attorney General’s Office, Civil Rights
 4   Division. (Doc. 19-1 at 3.)
 5             In February 2015, McCauley “went on a medical leave of absence due to my
 6   medical condition.” (Doc. 19-1 at 3.) It appears, although it’s not clear, that the medical
 7   leave related to McCauley’s loss of her toe and partial loss of her foot. (Doc. 9 at 5.)
 8   Additionally, at some point after February 2016, McCauley began to suffer from “partial
 9   blindness” due to an allergic reaction to blood thinners. (Id. at 4-5.)
10             In February 2016, Fry’s discharged McCauley. Although the SAC does not allege
11   why Fry’s made the termination decision—it offers only the temporal observation that
12   “Fry’s fired me after losing my toe and partial foot” (Doc. 9 at 5) and focuses mostly on
13   the alleged acts of discrimination that preceded the firing—McCauley asserted in her
14   EEOC charge that Fry’s “discharged me because I was on a medical leave of absence for
15   one (1) year.” (Doc. 19-1 at 3.)
16             On July 20, 2016, McCauley filed a charge of discrimination with the EEOC. (Doc.
17   19-1.)
18             On September 17, 2018, the EEOC opted not to pursue charges against Fry’s and
19   provided McCauley with a right-to-sue letter. (Doc. 1 at 6.)
20                                          DISCUSSION
21   I.        Motion to Dismiss
22             Fry’s moves to dismiss the complaint because (1) all claims, except the apparent
23   wrongful discharge claim under the Americans with Disabilities Act (“ADA”), are time-
24   barred because McCauley failed to file an EEOC charge within 300 days of the challenged
25   conduct, and (2) the ADA claim fails under Rule 12(b)(6). (Doc. 19.)
26   3
            The SAC also alleges that (1) a different supervisor named “Josh” “harassed”
27   McCauley at some unspecified point in time by filing a complaint against her and not
     allowing her to leave the store until she signed it, and (2) an unspecified supervisor
28   “followed [McCauley] as [she] worked with a camera phone and took pictures of [her].”
     (Doc. 9 at 5.)


                                                 -4-
 1          A.     Legal Standard
 2          “[T]o survive a motion to dismiss, a party must allege ‘sufficient factual matter,
 3   accepted as true, to state a claim to relief that is plausible on its face.’” In re Fitness
 4   Holdings Int’l, Inc., 714 F.3d 1141, 1144 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
 5   U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual
 6   content that allows the court to draw the reasonable inference that the defendant is liable
 7   for the misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). “[A]ll well-pleaded
 8   allegations of material fact in the complaint are accepted as true and are construed in the
 9   light most favorable to the non-moving party.” Id. at 1144-45 (citation omitted). However,
10   the court need not accept legal conclusions couched as factual allegations. Iqbal, 556 U.S.
11   at 679-80. The court also may dismiss due to “a lack of a cognizable legal theory.” Mollett
12   v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015) (citation omitted).
13          Although the Iqbal pleading standard applies to pro se complaints, they “must be
14   held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler,
15   627 F.3d 338, 342 (9th Cir. 2010) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
16   Courts “have an obligation where the petitioner is pro se, particularly in civil rights cases,
17   to construe the pleadings liberally and to afford the petitioner the benefit of any doubt.”
18   Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985). But while entitled to “great
19   leeway,” a pro se litigant’s pleadings “nonetheless must meet some minimum threshold in
20   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. U.S.
21   Dep't of Navy, 66 F.3d 193, 199 (9th Cir. 1995).
22          B.     Time-Barred Claims
23          The SAC asserts claims for race, sex, age, and disability discrimination. (Doc. 9 at
24   4.) Fry’s argues that all of these claims, except for any claim arising from McCauley’s
25   termination, are time-barred. (Doc. 19 at 4-6.)
26          “Title VII requires that a plaintiff timely file charges of discrimination with the
27   EEOC and receive a right to sue letter from the EEOC prior to bringing a Title VII claim
28   in federal court.” Taxey v. Maricopa Cty., 237 F. Supp. 2d 1109, 1113 (D. Ariz. 2002).


                                                 -5-
 1   Such a charge is timely if made “by or on behalf of the person aggrieved within three
 2   hundred days after the alleged unlawful employment practice occurred.” 42 U.S.C. §
 3   2000e-5(e)(1).
 4          Here, McCauley filed her EEOC charge on July 20, 2016. (Doc. 19-1 at 3.) Thus,
 5   for an unlawful employment practice to be actionable in the present lawsuit, it must have
 6   occurred on or after September 24, 2015.
 7          “A discrete discriminatory act ‘occurred’ on the day it ‘happened.’” Nat’l R.R.
 8   Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002).                Examples of “[d]iscrete
 9   discriminatory acts” include “termination, failure to promote, denial of transfer, or refusal
10   to hire.” Id. at 114. “[D]iscrete discriminatory acts are not actionable if time barred, even
11   when they are related to acts alleged in timely filed charges.” Id. at 113. Furthermore,
12   “discrete acts that fall within the statutory time period do not make timely acts that fall
13   outside the time period.” Id. at 112.
14          Here, McCauley’s EEOC charge alleges she was discharged in February 2016.
15   (Doc. 19-1 at 3.) She filed the EEOC charge on July 20, 2016, so any discrimination claim
16   arising from her discharge was pursued within the statutory time period and remains
17   actionable.   However, McCauley also stated in her EEOC charge that “[b]eginning
18   February of 2015, I went on a medical leave of absence due to my medical condition.”
19   (Id.) The next event alleged in the charge is that “[o]n February of 2016, Respondent
20   discharged me because I was on a medical leave of absence for one (1) year.” (Id.)
21          Thus, even drawing all reasonable inferences in favor of McCauley, none of the
22   discriminatory conduct discussed in the SAC (other than the termination) could have
23   occurred within the 300-day window. Although the timeframe of the SAC is not explicit,
24   it’s clear that McCauley was physically present at work when the alleged acts of
25   discrimination (other than the discharge) took place. (Doc. 9 at 5 [alleging a refusal to train
26   McCauley on computers at work, changed working hours, a reduced number of working
27   hours, being forced to stay at work late to sign a complaint, and a request to move to a
28   different department].) Yet the EEOC charge makes clear that McCauley stopped being


                                                  -6-
 1   physically present at Fry’s in February 2015, when she began her one-year term of medical
 2   leave. Thus, all of the alleged acts of discrimination (other than the termination) took place
 3   more than 300 days before McCauley filed her EEOC charge in July 2016, meaning that
 4   any claims pertaining to those alleged acts of discrimination are time-barred.
 5          C.     Failure to State a Claim
 6          Fry’s argues that McCauley has failed to state a claim upon which relief can be
 7   granted regarding her termination. (Doc. 19 at 6-8.) Fry’s contends that the “sole
 8   allegation in the SAC regarding the termination” is that Fry’s fired McCauley “after losing
 9   her toe and partial foot.” (Doc. 19 at 6, emphasis in original).
10          The Court agrees that McCauley’s claim related to her termination appears to be a
11   claim of disability discrimination under the ADA. Although the SAC broadly alleges that
12   McCauley was discriminated against due to her age, sex, race, disability, and because she
13   filed charges with the EEOC (Doc. 9 at 4-5), most of those claims appear to relate to the
14   other time-barred conduct. Moreover, McCauley asserted in the EEOC charge that she was
15   fired “because” she was on medical leave for one year, which suggests the termination
16   decision may have been disability-related. (Doc. 19-1 at 3.) Finally, McCauley also
17   seemed to concede in the EEOC charge that Fry’s didn’t terminate her based on her race
18   or gender, as she acknowledged that Fry’s followed a pattern of allowing other female and
19   African-American employees to remain on medical leave for more than a year. (Id. [“I am
20   aware of male and female Clerks (Black and Caucasian) who have been out of work for
21   more than 1 year, however, they were not discharged like I was.”].)
22          Accordingly, the Court will assess the sufficiency of the SAC under the ADA, which
23   prohibits “discriminat[ion] against a qualified individual on the basis of disability in regard
24   to . . . discharge of employees.” 42 U.S.C. § 12112(a). To establish a prima facie case of
25   unlawful discharge under the ADA, an employee must show that “(1) she is a disabled
26   person within the meaning of the ADA; (2) she is a qualified individual, meaning she can
27   perform the essential functions of her job; and (3) [her employer] terminated her because
28   of her disability.” Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999).


                                                  -7-
 1           Here, the SAC does not establish a prima facie case. As to the first element, a
 2   disability is defined as a “physical . . . impairment that substantially limits one or more
 3   major life activities,” and “standing” and “walking” qualify as major life activities. 42
 4   U.S.C. § 12102(1)-(2). The SAC, however, provides no detail whatsoever about how (if
 5   at all) McCauley’s loss of her toe and partial loss of her foot have limited her major life
 6   activities. The partial loss of a foot does not necessarily qualify as a disability under the
 7   ADA. Feltman v. BNSF Railway Co., Inc., 2018 WL 529952, *8 (N.D. Ala. 2018)
 8   (“Feltman has not demonstrated that his partially amputated right foot is an actual
 9   ‘disability’ under the ADA, because he has not shown that his foot condition limits any of
10   his major life activities.”). Moreover, although the SAC also alleges that McCauley now
11   suffers from “near blindness” (Doc. 9 at 4), it clarifies that McCauley didn’t begin to suffer
12   from this condition until “[a]fter the firing of Fry’s,” when she had an allergic reaction to
13   blood thinners. (Id. at 5, emphasis added.) Thus, it cannot provide the foundation for her
14   ADA claim.
15           Second, the SAC also fails to specify the essential functions of McCauley’s job or
16   allege that she retained the ability to perform those essential functions following the loss
17   of her toe and part of her foot. If anything, the materials submitted by McCauley suggest
18   she wasn’t able to perform the essential functions of her job after sustaining these losses—
19   after all, the EEOC charge states that McCauley was forced to go on medical leave, which
20   lasted for a year, beginning in February 2015.
21           Third, and most important, the SAC fails to allege a causal relationship between
22   McCauley’s alleged disability and her discharge. The allegation that “Fry’s fired [her]
23   after losing her toe and partial foot” is a statement of temporal relationship, not of
24   causation, and McCauley seemed to allege in her EEOC charge that she was fired for taking
25   too much leave, not because of disability-related discrimination. (Doc. 19-1 at 3 [“[Fry’s]
26   discharged me because I was on a medical leave of absence for one (1) year.”].)
27           For these reasons, the Court agrees with Fry’s that the SAC should be dismissed in
28   its entirety.


                                                 -8-
 1   II.    Motion to Amend
 2          McCauley has filed a motion for leave to file a TAC, arguing that in her previous
 3   two amendments, “nothing was added to the Complaint[,] know [sic] words or text was
 4   added to the Complaint [sic].” (Doc. 35 at 1-2.) In response, Fry’s argues that the request
 5   for leave to amend should be denied because (1) it fails to comply with Local Rule 15.1
 6   and (2) amendment would be futile to the extent McCauley wishes to use the TAC to
 7   incorporate the facts set forth in her response to the motion to dismiss. (Doc. 36 at 2-3.)
 8          The Court agrees with Fry’s. First, the motion for leave to amend is deficient under
 9   Local Rule 15.1(a). That rule provides that “[a] party who moves for leave to amend a
10   pleading must attach a copy of the proposed amended pleading as an exhibit to the motion,
11   which must indicate in what respect it differs from the pleading which it amends, by
12   bracketing or striking through the text to be deleted and underlining the text to be added.”
13   McCauley did not comply with those requirements here—her one-page motion doesn’t
14   specify, with any precision, what changes she would like to make in the TAC and doesn’t
15   include a redlined version of the TAC showing how it differs from the SAC.
16            Noncompliance with LRCiv 15.1 is a permissible ground for denying a motion for
17   leave to amend. Indeed, without the proposed new version of the complaint, it is difficult
18   to “make a determination on whether such amendment would be futile.” Weymouth v. Cty.
19   of Maricopa, 2019 WL 429894, *5 (D. Ariz. 2019). See also Aguirre v. Amchem Prod.
20   Inc., 2012 WL 760627, *2 (D. Ariz. 2012) (“[P]laintiffs have not properly sought leave to
21   amend because they have not filed a motion attaching a copy of the proposed amended
22   pleading. See LRCiv. 15.1. Absent that, we cannot evaluate whether amendment would
23   be futile.”).
24          Second, although pro se litigants such as McCauley should be granted significant
25   latitude when it comes to being afforded leave to cure pleading deficiencies, 4 such leave
26   would be inappropriate here because McCauley’s response to the motion to dismiss makes
27   4
            Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“A district court should not
28   dismiss a pro se complaint without leave to amend unless it is absolutely clear that the
     deficiencies of the complaint could not be cured by amendment.”) (citations omitted).


                                                 -9-
 1   clear that further amendment would be futile. Notably, McCauley suggests in her response
 2   that the termination decision wasn’t based on any sort of disability-related animus held by
 3   Fry’s—instead, she contends that Fry’s terminated her for absenteeism (i.e, not coming to
 4   work after exhausting all of her leave time) and then asserts the termination decision was
 5   wrongful because Fry’s miscalculated the amount of leave to which she was entitled. (Doc.
 6   31 at 3-4.) Whether or not this is true, it doesn’t show that, if afforded yet another
 7   opportunity to amend her complaint, McCauley could supply new factual allegations to
 8   cure the deficiencies identified in Part I.C above.
 9          Accordingly, IT IS ORDERED that:
10          (1)    The motion to dismiss the SAC (Doc. 26) is granted;
11          (2)    The SAC is dismissed with prejudice;
12          (3)    The motion for leave to amend (Doc. 35) is denied; and
13          (4)    The Clerk of Court shall terminate this action and enter judgment
14                 accordingly.
15          Dated this 8th day of November, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 10 -
 1
 2
 3                     Exhibit A
 4
 5        Pending before the Court is Defendant
 6
 7   Fry’s Food & Drug Stores (“Fry’s”) motion
 8
 9   to    dismiss    pro    se      Plaintiff   Norma
10
11   McCauley’s second amended complaint
12
13   (“SAC”), as well as McCauley’s motion for
14
15   leave to file a third amended complaint
16
17   (“TAC”).    For the following reasons, the
18
19   motion to dismiss will be granted, the motion
20
21   for leave to amend will be denied, and this
22
23   action will be terminated.
24
25                   BACKGROUND
26
27   A. Procedural Background
28


                            - 11 -
 1
 2
 3   On November 11, 2018, McCauley initiated
 4
 5   this action by filing a complaint (Doc. 1) and
 6
 7   a motion for leave to proceed in forma
 8
 9   pauperis (“IFP”) (Doc. 2).
10
11      On January 10, 2019, after screening the
12
13   complaint pursuant to 28 U.S.C. § 1915, the
14
15   Court issued an order granting the IFP
16
17   request but dismissing the complaint, with
18
19   leave to amend, because it was illegible and
20
21   failed to adequately plead the existence of
22
23   subject matter jurisdiction. (Doc. 7.)
24
25      On January 18, 2019, McCauley filed a
26
27   first amended complaint. (Doc. 8.)
28


                          - 12 -
 1
 2
 3         On January 23, 2019, McCauley filed the
 4
 5   SAC. (Doc. 9.)
 6
 7         On January 24, 2019, the Court issued an
 8
 9   order stating that, although McCauley’s
10
11   filing of the SAC was procedurally improper,
12
13   she would be given retroactive authorization
14
15   to file it.   (Doc. 10.)        This order further
16
17   instructed McCauley “to follow the Federal
18
19   and Local Rules in the future, including
20
21   seeking leave from the Court (or written
22
23   consent from all Defendants) before filing
24
25   any additional amended complaints.” (Id. at
26
27   2.)
28


                            - 13 -
 1
 2
 3       On May 22, 2019, Fry’s filed a motion to
 4
 5   dismiss the SAC. (Doc. 26.)5
 6
 7       On September 5, 2019, McCauley—who
 8
 9   had    requested    and        received   several
10
11   extensions of time (Docs. 27-30)—filed a
12
13   response to the motion to dismiss. (Doc. 31.)
14
15       On September 27, 2019, Fry’s filed a
16
17   reply in support of its motion. (Doc. 34.)
18
19
20
     5
         Fry’s initially filed a motion to dismiss on
21
22   April 23, 2019 (Doc. 19), but the Court
23
24   ordered Fry’s to re-file it using a larger font
25
26   size so that McCauley, who has vision
27
28   problems, could read it. (Doc. 25).
                           - 14 -
 1
 2
 3         Four days later—on October 1, 2019—
 4
 5   McCauley filed a motion for leave to file a
 6
 7   TAC. (Doc. 35.) Fry’s then filed a response
 8
 9   and McCauley filed a reply (Docs. 36, 37).
10
11   B. Underlying Facts
12
13         The facts alleged in the SAC (Doc. 9) and
14
15   in McCauley’s charge of discrimination to
16
17   the      Equal    Employment      Opportunity
18
19   Commission (“EEOC”) (Doc. 19-1)6 are not
20
21
     6
22
           The SAC explicitly refers to the EEOC
23
24
     charge and cross-references it as providing
25
26
     the factual foundation for McCauley’s
27
28
     claims.      (Doc. 9 at 4 [“It is my best
                            - 15 -
 1
 2
 3
 4
     recollection that the alleged discriminatory
 5
 6
     acts occurred . . . [a]s alleged in EEOC
 7
 8
     Charge 540-2016-022389”].) Thus, although
 9
10
     McCauley did not provide the actual EEOC
11
12
     charge as an exhibit to the SAC—it was
13
14
     provided as an exhibit to the motion to
15
16
     dismiss filed by Fry’s (Doc. 19-1)—the Court
17
18
     may consider it when ruling on the motion to
19
20
     dismiss. United States v. Ritchie, 342 F.3d
21
22
     903, 908 (9th Cir. 2003) (“A court may . . .
23
24
     consider . . . documents incorporated by
25
26
     reference in the complaint . . . without
27
28
     converting the motion to dismiss into a
                         - 16 -
 1
 2
 3   a model of clarity. Below, the Court has
 4
 5   attempted to summarize those facts, which
 6
 7   are assumed to be true for purposes of the
 8
 9   motion to dismiss.
10
11      In 2005, McCauley began working at
12
13   Fry’s as a clerk in the Home Department.
14
15   (Doc. 19-1 at 2.) McCauley is “female,”
16
17   “African American,” and was born in 1959.
18
19   (Doc. 9 at 4-5.)
20
21      In    or   around            2012,   McCauley’s
22
23   immediate     supervisor,         “Art,”   who   is
24
25   “Caucasian, male,” became aware that
26
27
28   motion for summary judgment.”).
                            - 17 -
 1
 2
 3      McCauley was over 50 years old. (Doc. 9
 4
 5   at 5; Doc. 19-1 at 2.)        Afterward, Art
 6
 7   mistreated McCauley in a variety of ways:
 8
 9      ▪ First, Art refused to train McCauley on
10
11   the store’s new computer system, even
12
13   though she was qualified to work on this
14
15   system and another supervisor instructed Art
16
17   to provide training to her. (Doc. 9 at 5.) Art
18
19   also refused to train another one of
20
21   McCauley’s co-workers who was over 50
22
23   years old. (Id.) The only co-workers who
24
25   received computer training from Art were
26
27   under 50 years old. (Id.)
28


                          - 18 -
 1
 2
 3      ▪ Second, Art asked McCauley to transfer
 4
 5   to the Deli Department. (Doc. 19-1 at 2.)
 6
 7   When McCauley refused the transfer request
 8
 9   (and other subsequent requests) because a
10
11   transfer would result in a loss of seniority
12
13   benefits, Art reduced McCauley’s hours
14
15   “from 40 hours to 20 hours.” (Doc. 9 at 5;
16
17   Doc. 19-1 at 2.) The resulting loss of income
18
19   caused McCauley to “lose [her] apartment
20
21   unit and medical insurance.” (Doc. 9 at 5.)
22
23      ▪ Third, Art also changed McCauley’s
24
25   work schedule “11 times” following her
26
27   refusal to accept the transfer, such that she
28


                           - 19 -
 1
 2
 3   “had to arrive at work and wait six (6) hours
 4
 5   prior to [her] start time, even though [she]
 6
 7   was only scheduled to work four (4) hours.”
 8
 9   (Doc. 9 at 5; Doc. 19-1 at 2.) “[O]ther male
10
11   younger Caucasian clerks, with significantly
12
13   less seniority . . . were given preferential
14
15   treatment in that they were allowed to choose
16
17   their work schedule, given more hours and
18
19   overtime.” (Doc. 19-1 at 2.) The change in
20
21   McCauley’s     work        schedule    made    it
22
23   impossible   for    her        to   take   public
24
25   transportation, which required her to walk,
26
27   which in turn “aggravated [her] medical
28


                           - 20 -
 1
 2
 3   condition.”   (Id.)     The change in work
 4
 5   schedule also forced McCauley to do her job
 6
 7   without proper sleep. (Doc. 9 at 5.)
 8
 9      ▪   Fourth, one of Art’s friends falsely
10
11   accused McCauley of fighting. (Doc. 9 at 5.)
12
13   When the union investigated this claim, “no
14
15   fighting [was] found.” (Id.)
16
17      ▪ Fifth, when McCauley asked Art to
18
19   provide her with training on “company
20
21   procedures,” because such training “would
22
23   have enhanced [her] career with Fry’s,” Art
24
25   refused her request and instead “gave a
26
27   younger, lighter-skinned bi-racial
28


                           - 21 -
 1
 2
 3   (Black/Hispanic) male clerk, the same
 4
 5   opportunities and benefits that [McCauley]
 6
 7   was denied.” (Doc. 19-1 at 3.)7
 8
 9       Beginning in 2013, and “on a continuous
10
11
     7
12       The SAC also alleges that (1) a different
13
14   supervisor       named            “Josh”   “harassed”
15
16   McCauley at some unspecified point in time
17
18   by filing a complaint against her and not
19
20   allowing her to leave the store until she
21
22   signed it, and (2) an unspecified supervisor
23
24   “followed [McCauley] as [she] worked with
25
26   a camera phone and took pictures of [her].”
27
28   (Doc. 9 at 5.)
                              - 22 -
 1
 2
 3   basis” afterward, McCauley filed charges of
 4
 5   discrimination against Fry’s with the Arizona
 6
 7   Attorney General’s Office, Civil Rights
 8
 9   Division. (Doc. 19-1 at 3.)
10
11      In February 2015, McCauley “went on a
12
13   medical leave of absence due to my medical
14
15   condition.” (Doc. 19-1 at 3.) It appears,
16
17   although it’s not clear, that the medical leave
18
19   related to McCauley’s loss of her toe and
20
21   partial loss of her foot.      (Doc. 9 at 5.)
22
23   Additionally, at some point after February
24
25   2016, McCauley began to suffer from “partial
26
27   blindness” due to an allergic reaction to blood
28


                           - 23 -
 1
 2
 3   thinners. (Id. at 4-5.)
 4
 5      In February 2016, Fry’s discharged
 6
 7   McCauley.      Although the SAC does not
 8
 9   allege why Fry’s made the termination
10
11   decision—it     offers       only   the   temporal
12
13   observation that “Fry’s fired me after losing
14
15   my toe and partial foot” (Doc. 9 at 5) and
16
17   focuses mostly on the alleged acts of
18
19   discrimination that preceded the firing—
20
21   McCauley asserted in her EEOC charge that
22
23   Fry’s “discharged me because I was on a
24
25   medical leave of absence for one (1) year.”
26
27   (Doc. 19-1 at 3.)
28


                              - 24 -
 1
 2
 3      On July 20, 2016, McCauley filed a
 4
 5   charge of discrimination with the EEOC.
 6
 7   (Doc. 19-1.)
 8
 9      On September 17, 2018, the EEOC opted
10
11   not to pursue charges against Fry’s and
12
13   provided McCauley with a right-to-sue letter.
14
15   (Doc. 1 at 6.)
16
17                    DISCUSSION
18
19   I. Motion to Dismiss
20
21      Fry’s moves to dismiss the complaint
22
23   because (1) all claims, except the apparent
24
25   wrongful    discharge         claim   under   the
26
27   Americans with Disabilities Act (“ADA”),
28


                          - 25 -
 1
 2
 3   are time-barred because McCauley failed to
 4
 5   file an EEOC charge within 300 days of the
 6
 7   challenged conduct, and (2) the ADA claim
 8
 9   fails under Rule 12(b)(6). (Doc. 19.)
10
11      A. Legal Standard
12
13      “[T]o survive a motion to dismiss, a party
14
15   must    allege   ‘sufficient    factual   matter,
16
17   accepted as true, to state a claim to relief that
18
19   is plausible on its face.’”       In re Fitness
20
21   Holdings Int’l, Inc., 714 F.3d 1141, 1144 (9th
22
23   Cir. 2013) (quoting Ashcroft v. Iqbal, 556
24
25   U.S. 662, 678 (2009)). “A claim has facial
26
27   plausibility when the plaintiff pleads factual
28


                            - 26 -
 1
 2
 3   content that allows the court to draw the
 4
 5   reasonable inference that the defendant is
 6
 7   liable for the misconduct alleged.”        Id.
 8
 9   (quoting Iqbal, 556 U.S. at 678). “[A]ll well-
10
11   pleaded allegations of material fact in the
12
13   complaint are accepted as true and are
14
15   construed in the light most favorable to the
16
17   non-moving party.” Id. at 1144-45 (citation
18
19   omitted). However, the court need not accept
20
21   legal   conclusions     couched   as   factual
22
23   allegations. Iqbal, 556 U.S. at 679-80. The
24
25   court also may dismiss due to “a lack of a
26
27   cognizable legal theory.” Mollett v. Netflix,
28


                           - 27 -
 1
 2
 3   Inc., 795 F.3d 1062, 1065 (9th Cir. 2015)
 4
 5   (citation omitted).
 6
 7      Although the Iqbal pleading standard
 8
 9   applies to pro se complaints, they “must be
10
11   held to less stringent standards than formal
12
13   pleadings drafted by lawyers.”      Hebbe v.
14
15   Pliler, 627 F.3d 338, 342 (9th Cir. 2010)
16
17   (citing Erickson v. Pardus, 551 U.S. 89, 94
18
19   (2007)). Courts “have an obligation where
20
21   the petitioner is pro se, particularly in civil
22
23   rights cases, to construe the pleadings
24
25   liberally and to afford the petitioner the
26
27   benefit of any doubt.” Bretz v. Kelman, 773
28


                           - 28 -
 1
 2
 3   F.2d 1026, 1027 n.1 (9th Cir. 1985). But
 4
 5   while entitled to “great leeway,” a pro se
 6
 7   litigant’s pleadings “nonetheless must meet
 8
 9   some minimum threshold in providing a
10
11   defendant with notice of what it is that it
12
13   allegedly did wrong.” Brazil v. U.S. Dep't of
14
15   Navy, 66 F.3d 193, 199 (9th Cir. 1995).
16
17      B. Time-Barred Claims
18
19      The SAC asserts claims for race, sex, age,
20
21   and disability discrimination. (Doc. 9 at 4.)
22
23   Fry’s argues that all of these claims, except
24
25   for any claim arising from McCauley’s
26
27   termination, are time-barred. (Doc. 19 at 4-
28


                          - 29 -
 1
 2
 3   6.)
 4
 5         “Title VII requires that a plaintiff timely
 6
 7   file charges of discrimination with the EEOC
 8
 9   and receive a right to sue letter from the
10
11   EEOC prior to bringing a Title VII claim in
12
13   federal court.” Taxey v. Maricopa Cty., 237
14
15   F. Supp. 2d 1109, 1113 (D. Ariz. 2002). Such
16
17   a charge is timely if made “by or on behalf of
18
19   the person aggrieved within three hundred
20
21   days after the alleged unlawful employment
22
23   practice occurred.”         42 U.S.C. § 2000e-
24
25   5(e)(1).
26
27         Here, McCauley filed her EEOC charge
28


                             - 30 -
 1
 2
 3   on July 20, 2016. (Doc. 19-1 at 3.) Thus, for
 4
 5   an unlawful employment practice to be
 6
 7   actionable in the present lawsuit, it must have
 8
 9   occurred on or after September 24, 2015.
10
11      “A discrete discriminatory act ‘occurred’
12
13   on the day it ‘happened.’”         Nat’l R.R.
14
15   Passenger Corp. v. Morgan, 536 U.S. 101,
16
17   110 (2002).         Examples of “[d]iscrete
18
19   discriminatory acts” include “termination,
20
21   failure to promote, denial of transfer, or
22
23   refusal to hire.”    Id. at 114.   “[D]iscrete
24
25   discriminatory acts are not actionable if time
26
27   barred, even when they are related to acts
28


                           - 31 -
 1
 2
 3   alleged in timely filed charges.” Id. at 113.
 4
 5   Furthermore, “discrete acts that fall within
 6
 7   the statutory time period do not make timely
 8
 9   acts that fall outside the time period.” Id. at
10
11   112.
12
13      Here, McCauley’s EEOC charge alleges
14
15   she was discharged in February 2016. (Doc.
16
17   19-1 at 3.) She filed the EEOC charge on
18
19   July 20, 2016, so any discrimination claim
20
21   arising from her discharge was pursued
22
23   within the statutory time period and remains
24
25   actionable. However, McCauley also stated
26
27   in her EEOC charge that “[b]eginning
28


                           - 32 -
 1
 2
 3   February of 2015, I went on a medical leave
 4
 5   of absence due to my medical condition.”
 6
 7   (Id.) The next event alleged in the charge is
 8
 9   that “[o]n February of 2016, Respondent
10
11   discharged me because I was on a medical
12
13   leave of absence for one (1) year.” (Id.)
14
15      Thus, even drawing all reasonable
16
17   inferences in favor of McCauley, none of the
18
19   discriminatory conduct discussed in the SAC
20
21   (other than the termination) could have
22
23   occurred within the 300-day window.
24
25   Although the timeframe of the SAC is not
26
27   explicit, it’s clear that McCauley was
28


                          - 33 -
 1
 2
 3   physically present at work when the alleged
 4
 5   acts of discrimination (other than the
 6
 7   discharge) took place. (Doc. 9 at 5 [alleging
 8
 9   a refusal to train McCauley on computers at
10
11   work, changed working hours, a reduced
12
13   number of working hours, being forced to
14
15   stay at work late to sign a complaint, and a
16
17   request to move to a different department].)
18
19   Yet the EEOC charge makes clear that
20
21   McCauley stopped being physically present
22
23   at Fry’s in February 2015, when she began
24
25   her one-year term of medical leave. Thus, all
26
27   of the alleged acts of discrimination (other
28


                          - 34 -
 1
 2
 3   than the termination) took place more than
 4
 5   300 days before McCauley filed her EEOC
 6
 7   charge in July 2016, meaning that any claims
 8
 9   pertaining     to   those       alleged   acts   of
10
11   discrimination are time-barred.
12
13      C.        Failure to State a Claim
14
15      Fry’s argues that McCauley has failed to
16
17   state a claim upon which relief can be granted
18
19   regarding her termination. (Doc. 19 at 6-8.)
20
21   Fry’s contends that the “sole allegation in the
22
23   SAC regarding the termination” is that Fry’s
24
25   fired McCauley “after losing her toe and
26
27   partial foot.” (Doc. 19 at 6, emphasis in
28


                            - 35 -
 1
 2
 3   original).
 4
 5      The Court agrees that McCauley’s claim
 6
 7   related to her termination appears to be a
 8
 9   claim of disability discrimination under the
10
11   ADA. Although the SAC broadly alleges
12
13   that McCauley was discriminated against due
14
15   to her age, sex, race, disability, and because
16
17   she filed charges with the EEOC (Doc. 9 at 4-
18
19   5), most of those claims appear to relate to the
20
21   other time-barred conduct.          Moreover,
22
23   McCauley asserted in the EEOC charge that
24
25   she was fired “because” she was on medical
26
27   leave for one year, which suggests the
28


                           - 36 -
 1
 2
 3   termination   decision        may   have   been
 4
 5   disability-related. (Doc. 19-1 at 3.) Finally,
 6
 7   McCauley also seemed to concede in the
 8
 9   EEOC charge that Fry’s didn’t terminate her
10
11   based on her race or gender, as she
12
13   acknowledged that Fry’s followed a pattern
14
15   of allowing other female and African-
16
17   American employees to remain on medical
18
19   leave for more than a year. (Id. [“I am aware
20
21   of male and female Clerks (Black and
22
23   Caucasian) who have been out of work for
24
25   more than 1 year, however, they were not
26
27   discharged like I was.”].)
28


                          - 37 -
 1
 2
 3      Accordingly, the Court will assess the
 4
 5   sufficiency of the SAC under the ADA,
 6
 7   which prohibits “discriminat[ion] against a
 8
 9   qualified individual on the basis of disability
10
11   in regard to . . . discharge of employees.” 42
12
13   U.S.C. § 12112(a). To establish a prima facie
14
15   case of unlawful discharge under the ADA,
16
17   an employee must show that “(1) she is a
18
19   disabled person within the meaning of the
20
21   ADA; (2) she is a qualified individual,
22
23   meaning she can perform the essential
24
25   functions of her job; and (3) [her employer]
26
27   terminated her because of her disability.”
28


                           - 38 -
 1
 2
 3   Nunes v. Wal-Mart Stores, Inc., 164 F.3d
 4
 5   1243, 1246 (9th Cir. 1999).
 6
 7      Here, the SAC does not establish a prima
 8
 9   facie case. As to the first element, a disability
10
11   is defined as a “physical . . . impairment that
12
13   substantially limits one or more major life
14
15   activities,” and “standing” and “walking”
16
17   qualify as major life activities. 42 U.S.C. §
18
19   12102(1)-(2). The SAC, however, provides
20
21   no detail whatsoever about how (if at all)
22
23   McCauley’s loss of her toe and partial loss of
24
25   her foot have limited her major life activities.
26
27   The partial loss of a foot does not necessarily
28


                            - 39 -
 1
 2
 3   qualify as a disability under the ADA.
 4
 5   Feltman v. BNSF Railway Co., Inc., 2018
 6
 7   WL 529952, *8 (N.D. Ala. 2018) (“Feltman
 8
 9   has not demonstrated that his partially
10
11   amputated right foot is an actual ‘disability’
12
13   under the ADA, because he has not shown
14
15   that his foot condition limits any of his major
16
17   life activities.”).   Moreover, although the
18
19   SAC also alleges that McCauley now suffers
20
21   from “near blindness” (Doc. 9 at 4), it
22
23   clarifies that McCauley didn’t begin to suffer
24
25   from this condition until “[a]fter the firing of
26
27   Fry’s,” when she had an allergic reaction to
28


                            - 40 -
 1
 2
 3   blood thinners. (Id. at 5, emphasis added.)
 4
 5   Thus, it cannot provide the foundation for her
 6
 7   ADA claim.
 8
 9      Second, the SAC also fails to specify the
10
11   essential functions of McCauley’s job or
12
13   allege that she retained the ability to perform
14
15   those essential functions following the loss of
16
17   her toe and part of her foot. If anything, the
18
19   materials submitted by McCauley suggest
20
21   she wasn’t able to perform the essential
22
23   functions of her job after sustaining these
24
25   losses—after all, the EEOC charge states that
26
27   McCauley was forced to go on medical leave,
28


                           - 41 -
 1
 2
 3   which lasted for a year, beginning in
 4
 5   February 2015.
 6
 7      Third, and most important, the SAC fails
 8
 9   to allege a causal relationship between
10
11   McCauley’s alleged disability and her
12
13   discharge. The allegation that “Fry’s fired
14
15   [her] after losing her toe and partial foot” is a
16
17   statement of temporal relationship, not of
18
19   causation, and McCauley seemed to allege in
20
21   her EEOC charge that she was fired for taking
22
23   too much leave, not because of disability-
24
25   related discrimination.         (Doc. 19-1 at 3
26
27   [“[Fry’s] discharged me because I was on a
28


                            - 42 -
 1
 2
 3   medical leave of absence for one (1) year.”].)
 4
 5      For these reasons, the Court agrees with
 6
 7   Fry’s that the SAC should be dismissed in its
 8
 9   entirety.
10
11   II. Motion to Amend
12
13      McCauley has filed a motion for leave to
14
15   file a TAC, arguing that in her previous two
16
17   amendments, “nothing was added to the
18
19   Complaint[,] know [sic] words or text was
20
21   added to the Complaint [sic].” (Doc. 35 at 1-
22
23   2.) In response, Fry’s argues that the request
24
25   for leave to amend should be denied because
26
27   (1) it fails to comply with Local Rule 15.1
28


                          - 43 -
 1
 2
 3   and (2) amendment would be futile to the
 4
 5   extent McCauley wishes to use the TAC to
 6
 7   incorporate the facts set forth in her response
 8
 9   to the motion to dismiss. (Doc. 36 at 2-3.)
10
11      The Court agrees with Fry’s. First, the
12
13   motion for leave to amend is deficient under
14
15   Local Rule 15.1(a). That rule provides that
16
17   “[a] party who moves for leave to amend a
18
19   pleading must attach a copy of the proposed
20
21   amended pleading as an exhibit to the
22
23   motion, which must indicate in what respect
24
25   it differs from the pleading which it amends,
26
27   by bracketing or striking through the text to
28


                           - 44 -
 1
 2
 3   be deleted and underlining the text to be
 4
 5   added.”   McCauley did not comply with
 6
 7   those requirements here—her one-page
 8
 9   motion doesn’t specify, with any precision,
10
11   what changes she would like to make in the
12
13   TAC and doesn’t include a redlined version
14
15   of the TAC showing how it differs from the
16
17   SAC.
18
19       Noncompliance with LRCiv 15.1 is a
20
21   permissible ground for denying a motion for
22
23   leave to amend.         Indeed, without the
24
25   proposed new version of the complaint, it is
26
27   difficult to “make a determination on whether
28


                          - 45 -
 1
 2
 3   such    amendment      would    be   futile.”
 4
 5   Weymouth v. Cty. of Maricopa, 2019 WL
 6
 7   429894, *5 (D. Ariz. 2019). See also Aguirre
 8
 9   v. Amchem Prod. Inc., 2012 WL 760627, *2
10
11   (D. Ariz. 2012) (“[P]laintiffs have not
12
13   properly sought leave to amend because they
14
15   have not filed a motion attaching a copy of
16
17   the proposed amended pleading. See LRCiv.
18
19   15.1.   Absent that, we cannot evaluate
20
21   whether amendment would be futile.”).
22
23      Second, although pro se litigants such as
24
25   McCauley should be granted significant
26
27   latitude when it comes to being afforded
28


                         - 46 -
 1
 2
 3   leave to cure pleading deficiencies,8 such
 4
 5   leave would be inappropriate here because
 6
 7   McCauley’s response to the motion to
 8
 9   dismiss makes clear that further amendment
10
11   would be futile. Notably, McCauley suggests
12
13   in her response that the termination decision
14
15   wasn’t based on any sort of disability-related
16
17
18   8
         Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th
19
20   Cir. 2012) (“A district court should not
21
22   dismiss a pro se complaint without leave to
23
24   amend unless it is absolutely clear that the
25
26   deficiencies of the complaint could not be
27
28   cured by amendment.”) (citations omitted).
                          - 47 -
 1
 2
 3   animus held by Fry’s—instead, she contends
 4
 5   that Fry’s terminated her for absenteeism (i.e,
 6
 7   not coming to work after exhausting all of her
 8
 9   leave time) and then asserts the termination
10
11   decision   was    wrongful      because   Fry’s
12
13   miscalculated the amount of leave to which
14
15   she was entitled. (Doc. 31 at 3-4.) Whether
16
17   or not this is true, it doesn’t show that, if
18
19   afforded yet another opportunity to amend
20
21   her complaint, McCauley could supply new
22
23   factual allegations to cure the deficiencies
24
25   identified in Part I.C above.
26
27      Accordingly, IT IS ORDERED that:
28


                           - 48 -
 1
 2
 3      (1)      The motion to dismiss the SAC
 4
 5   (Doc. 26) is granted;
 6
 7      (2) The        SAC     is     dismissed   with
 8
 9   prejudice;
10
11      (3) The motion for leave to amend (Doc.
12
13   35) is denied; and
14
15      (4) The Clerk of Court shall terminate this
16
17            action     and          enter   judgment
18
19            accordingly.
20
21      Dated this 8th day of November, 2019.
22
23
24
25
26
27
28


                             - 49 -
